Case 2:18-cv-03632-SDW-LDW Document 152 Filed 06/23/20 Page 1 of 10 PageID: 2631



  NOT FOR PUBLICATION


                                    UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEW JERSEY



      CORCEPT THERAPEUTICS, INC.,                                     Civil Action No. 18-3632 (SDW) (LDW)

                               Plaintiff,                              (Consolidated with Civil Action Nos.
                                                                       19-5066 and 19-21384)
      v.
                                                                      MARKMAN OPINION
      TEVA PHARMACEUTICALS USA, INC.,
                                                                      June 23, 2020
                               Defendant.



  WIGENTON, District Judge.

             Before this Court are the briefs and supporting materials of Plaintiff Corcept Therapeutics,

  Inc. (“Plaintiff”) and Defendant Teva Pharmaceuticals USA, Inc. (“Defendant”) regarding their

  request for patent claim construction pursuant to Local Patent Rule 4.5(a). This Court has

  jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a). Venue is proper under 28

  U.S.C. §§ 1391(b) and 1400(b). This Court held a Markman 1 hearing on March 5, 2020 regarding

  patent claims in Plaintiff’s U.S. Patent Nos. 8,921,348 (“the ʼ348 Patent”) and 9,829,495 (“the

  ’495 Patent”). 2 After carefully considering the parties’ written and oral arguments, this Court

  construes the three disputed claim terms as discussed below.




  1
      Markman v. Westview Instruments Inc., 52 F.3d 967 (Fed. Cir. 1995).
  2
    The ’348 Patent and ’495 Patent, along with U.S. Patent No. 10,195,214 (“the ’214 Patent”), are collectively referred
  to as the “patents in suit.” Subsequent to briefing and prior to the Markman hearing, the parties agreed that the disputed
  terms in the ’214 Patent no longer required construction. (D.E. 141.)
Case 2:18-cv-03632-SDW-LDW Document 152 Filed 06/23/20 Page 2 of 10 PageID: 2632



  I.      BACKGROUND

          The patents in suit cover methods of administering and using mifepristone, a drug that

  Plaintiff markets under the brand name Korlym®. (D.E. 110 at 1.) 3 The drug is approved by the

  U.S. Food and Drug Administration (“FDA”) to treat patients with endogenous Cushing’s

  syndrome, 4 specifically to “control hyperglycemia secondary to hypercortisolism in adult patients

  with endogenous Cushing’s syndrome who have type 2 diabetes mellitus or glucose intolerance

  and have failed surgery or are not candidates for surgery.” (D.E. 114-2 at 82 (2012 Korlym®

  Label).) Plaintiff asserts that Defendant infringed the patents in suit by filing an abbreviated new

  drug application (“ANDA”), seeking FDA approval to market a generic version of Korlym® for

  the same indication. (D.E. 110 at 1.) Plaintiff commenced this lawsuit on March 15, 2018, and

  the case was later consolidated with Civil Action Nos. 19-5066 and 19-21384. (D.E. 1; see D.E.

  148 at 1–2.)

  II.     LEGAL STANDARD

          Patent claim construction is a matter of law for the court.                    Markman v. Westview

  Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995). During interpretation of a claim, courts

  should initially look to intrinsic evidence, namely “the patent claims, the specification and the

  prosecution history if in evidence.” Bristol-Myers Squibb Co. v. Immunex Corp., 86 F. Supp. 2d

  447, 448 (D.N.J. 2000). “[I]ntrinsic evidence is the most significant source of the legally operative

  meaning of disputed claim language.” Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582

  (Fed. Cir. 1996). “The court should presume that the terms in the claim mean what they say, and,



  3
   The facts in this Opinion are generally taken from the parties’ Joint Claim Construction and Prehearing Statement
  (D.E. 110), Markman briefs (D.E. 114, 116, 121, 122), and record citations therein.
  4
   Cushing’s syndrome is a medical condition characterized by excess cortisol levels. (D.E. 114 at 5; D.E. 116 at 1.)
  The condition can be classified as exogenous or endogenous depending on whether the excess cortisol levels are
  caused by drugs (exogenous) or by the body itself (endogenous). (D.E. 114 at 5; ’495 Patent at 2:19–24.)



                                                          2
Case 2:18-cv-03632-SDW-LDW Document 152 Filed 06/23/20 Page 3 of 10 PageID: 2633



  unless otherwise compelled, give full effect to the ordinary and accustomed meaning of claim

  terms.” Bristol-Myers Squibb Co., 86 F. Supp. 2d at 448. A person of ordinary skill in the art “is

  deemed to read the claim term . . . in the context of the entire patent.” Phillips v. AWH Corp., 415

  F.3d 1303, 1313 (Fed. Cir. 2005); see Medrad, Inc. v. MRI Devices Corp., 401 F.3d 1313, 1319

  (Fed. Cir. 2005) (“We cannot look at the ordinary meaning of the term . . . in a vacuum. Rather,

  we must look at the ordinary meaning in the context of the written description and the prosecution

  history.” (citation omitted)); see also Markman, 52 F.3d at 979.

         If the intrinsic evidence alone will not resolve the ambiguity, the Court may rely on

  extrinsic evidence, which includes expert testimony, treatises, dictionaries and articles. Bristol-

  Myers Squibb Co., 86 F. Supp. 2d at 448–49. Extrinsic evidence may not be used to vary or

  contradict the meaning established by the intrinsic evidence. Phillips, 415 F.3d at 1318–19, 1324.

  “The construction that stays true to the claim language and most naturally aligns with the patent’s

  description of the invention will be . . . the correct construction.” Id. at 1316.

         A key aspect of claim construction is to assist the jury in understanding complicated

  language and concepts. See Encap LLC v. Oldcastle Retail, Inc., Civ. No. 11-808, 2012 WL

  2339095, at *9 (E.D. Wis. June 19, 2012) (“Claim construction is not intended to allow for

  needless substitution of more complicated language for terms easily understood by a lay jury.”);

  AFG Indus., Inc. v. Cardinal IG Co., Inc., 239 F.3d 1239, 1247 (Fed. Cir. 2001) (“It is critical for

  trial courts to set forth an express construction of the material claim terms in dispute, in part

  because the claim construction becomes the basis of the jury instructions, should the case go to

  trial. It is also the necessary foundation of meaningful appellate review.” (citation omitted)).




                                                    3
Case 2:18-cv-03632-SDW-LDW Document 152 Filed 06/23/20 Page 4 of 10 PageID: 2634



  III.      ANALYSIS 5

            The parties dispute the meanings of three claim terms with respect to the patents in suit.

  The disputed terms are: (1) “achieve mifepristone blood levels greater than 1300 ng/mL,” as used

  in claim 1 of the ’348 Patent; (2) “a method of concurrently treating Cushing’s syndrome and

  differentially diagnosing adrenocorticotropic hormone (ACTH)-dependent Cushing’s syndrome,”

  as used in claim 1 of the ’495 Patent; and (3) “a method of concurrently treating Cushing’s

  syndrome and obtaining a measurement indicative of differential diagnosis of adrenocorticotropic

  hormone (ACTH)-dependent Cushing’s syndrome,” as used in claim 18 of the ’495 Patent. For

  the reasons discussed below, this Court gives each term its plain and ordinary meaning, i.e., no

  construction is required.

            A.       The ’348 Patent

                          “achieve mifepristone blood levels greater than 1300 ng/mL”

      Plaintiff’s Proposed                   Defendant’s Proposed                     Court’s Construction
      Construction                           Construction
      “ensure mifepristone blood             Plain and ordinary meaning; no           Plain and ordinary meaning; no
      levels remain greater than 1300        construction required.                   construction required.
      ng/mL” 6
                                             Alternatively, plain and ordinary
                                             meaning, which is: “ensure that
                                             the patient’s mifepristone blood
                                             levels are greater than 1300
                                             ng/mL”

  5
    Claims are construed from the vantage point of a person of ordinary skill in the art (“POSA”) at the time of the
  invention. Phillips, 415 F.3d at 1313. Thus, for each patent, before this Court can review the bounds of the claims in
  light of the specification, it must establish the level of skill that a POSA possessed at the time of the invention. AllVoice
  Computing PLC v. Nuance Commc’ns, Inc., 504 F.3d 1236, 1240 (Fed. Cir. 2007). Here, the parties agree that a
  POSA for purposes of the ’348 Patent would typically have either a Pharm.D. or a Ph.D. in organic chemistry,
  pharmacology, or a related discipline; or an M.D. or a Bachelor’s or Master’s degree in organic chemistry or a related
  field with at least four years of experience relating to the study of pharmacokinetics or dosing of drugs, their detection
  and quantification, or their metabolism. (See D.E. 115 (Excerpts from Corcept’s Responses to Teva’s Invalidity
  Contentions).) Similarly, for the ’495 Patent, the parties agree that a POSA would typically be an endocrinologist
  with at least an M.D. degree and a few years of experience in treating patients with Cushing’s syndrome and/or
  researching treatments for Cushing’s syndrome. (See id.) This Court will, therefore, adopt the parties’ definitions.
  6
   Plaintiff’s originally proposed construction was “ensure mifepristone blood levels remain greater than 1300 ng/mL
  during treatment.” (D.E. 116 at 6 (emphasis added).) However, during the Markman hearing, Plaintiff withdrew the
  “during treatment” limitation. (D.E. 145 at 24.)



                                                               4
Case 2:18-cv-03632-SDW-LDW Document 152 Filed 06/23/20 Page 5 of 10 PageID: 2635



           The ’348 Patent is directed to optimizing the blood “levels of mifepristone in a patient

  suffering from a mental disorder amenable to treatment by mifepristone.” (’348 Patent at

  Abstract.) 7 According to the patent, “administration of the same dose of mifepristone can produce

  widely varying blood serum levels in different patients.” (Id. at 1:28–30.) “The varied blood

  serum levels can result in some patients not receiving an efficacious dose of mifepristone.” (Id. at

  1:30–32.) The inventor claims to have discovered that mifepristone blood levels generally need

  to exceed 1300 ng/mL for the drug to be more effective than a placebo. (See id. at 5:53–56.) This

  alleged discovery is embodied in the patent’s sole independent claim, which recites a method for

  optimizing a patient’s mifepristone levels by, inter alia, “adjusting the daily dose of the patient to

  achieve mifepristone blood levels greater than 1300 ng/mL.” (Id. at 16:34–35.)

           The parties dispute whether the term “achieve mifepristone blood levels greater than 1300

  ng/mL” requires that the patient’s blood levels “remain” greater than 1300 ng/mL (Plaintiff’s

  construction), or that the patient’s blood levels merely exceed 1300 ng/mL (Defendant’s

  construction). (D.E. 114 at 16; D.E. 116 at 5.) Although the plain language of the term does not

  specify a duration, 8 Plaintiff argues that such a requirement is supported by the patent’s

  specification and prosecution history. (D.E. 116 at 6–9.) This Court disagrees.

           Plaintiff points to two instances where the specification refers to the “present invention” in

  connection with mifepristone blood levels “remain[ing]” greater than 1300 ng/mL, and argues that

  this language limits the claims. (See ’348 Patent at 2:57–61, 6:11–14); see also Verizon Servs.



  7
    Although the specification of the ’348 Patent focuses on treating mental disorders, claim 1 is written more broadly,
  referring to any disorder that is “amenable to treatment by mifepristone.” (’348 Patent at 16:27–28.)
  8
    The word “achieve” is a synonym for “accomplish” or “attain” and does not imply any temporal limitation on how
  long the result must be “accomplished” or “attained.” See The American Heritage College Dictionary 11 (3d ed.
  1993). For an example of plain and ordinary usage, consider a scholarship requiring that a student “achieve” a 3.0
  GPA as opposed to “maintain” a 3.0 GPA. The former suggests a one-time scholarship without future obligations,
  while the latter suggests a continuing scholarship subject to a continuing obligation.



                                                            5
Case 2:18-cv-03632-SDW-LDW Document 152 Filed 06/23/20 Page 6 of 10 PageID: 2636



  Corp. v. Vonage Holdings Corp., 503 F.3d 1295, 1308 (Fed. Cir. 2007) (“When a patent thus

  describes the features of the ‘present invention’ as a whole, this description limits the scope of the

  invention.” (citations omitted)). However, “the standard for disavowal is exacting, requiring clear

  and unequivocal evidence that the claimed invention includes or does not include a particular

  feature.” Poly-Am., L.P. v. API Indus., Inc., 839 F.3d 1131, 1136 (Fed. Cir. 2016) (citations

  omitted). Thus, “[w]hen consulting the specification to clarify the meaning of claim terms, courts

  must not import limitations into the claims from the specification. . . . unless the patentee has

  demonstrated a clear intention to limit the claim scope using words or expressions of manifest

  exc[lus]ion or restriction.” Trading Techs. Int’l, Inc. v. eSpeed, Inc., 595 F.3d 1340, 1352 (Fed.

  Cir. 2010) (internal quotation marks and citations omitted); see also Verizon Servs., 503 F.3d at

  1309 (rejecting appellant’s attempt to import a limitation from the specification into the claim

  because the specification made reference to the limitation only “on occasion” and because the

  appellant failed “to identify language that would require” the proposed limitation “in every case”).

          Here, the specification contains other descriptions of the “present invention” that do not

  include the word “remain.” (See, e.g., ’348 Patent at Abstract, 1:40–2:5, 2:62–3:5.) In fact, it also

  describes “the present invention” as “provid[ing] a method for optimizing levels of mifepristone

  in a patient suffering from a mental disorder amenable to treatment by mifepristone,” a restriction

  that Plaintiff does not seek to import to the claims. (Id. at 1:40–43 (emphasis added).) It thus

  lacks the clear manifestation required to exclude or restrict the claims with respect to the duration

  of mifepristone blood levels greater than 1300 ng/mL. 9




  9
    Plaintiff’s cited examples also evidence that the patentee knew how to specify that the mifepristone blood levels
  “remain” at a certain threshold, when it wished to do so. This Court will therefore respect the patentee’s choice to
  omit the word “remain” from the claims and enjoy the resulting broader claims scope. See Novartis Pharm. Corp. v.
  Actavis, Inc., Civ. No. 12-366, 2013 WL 6142747, at *10 (D. Del. Nov. 21, 2013).



                                                           6
Case 2:18-cv-03632-SDW-LDW Document 152 Filed 06/23/20 Page 7 of 10 PageID: 2637



           Plaintiff also repeatedly emphasizes that the invention’s “purpose” can guide claim

  construction, and that mifepristone levels must remain in the efficacious range to treat Cushing’s

  syndrome. (See D.E. 116 at 7–8 (citations omitted).) However, the claims are not directed

  specifically to a method of treating patients suffering from Cushing’s syndrome and Cushing’s

  syndrome is not even mentioned in the specification. As stated in the preamble of the patent’s

  only independent claim, the purpose of the invention is to treat “patient[s] suffering from a disorder

  amenable to treatment by mifepristone.” (’348 Patent at 16:27–28; see also id. at Abstract (“The

  present invention provides a method for optimizing levels of mifepristone in a patient suffering

  from a mental disorder amenable to treatment by mifepristone.”).) Regardless, “it is generally not

  appropriate to limit claim language to exclude particular devices because they do not serve a

  perceived ‘purpose’ of the invention.” Praxair, Inc. v. ATMI, Inc., 543 F.3d 1306, 1325 (Fed. Cir.

  2008) (citation and quotation marks omitted). 10

           “When claim language has a plain meaning on an issue as the language does here, leaving

  no genuine uncertainties on interpretive questions relevant to the case, it is particularly difficult to

  conclude that the specification reasonably supports a different meaning.” Straight Path IP Grp.,

  Inc. v. Sipnet EU S.R.O., 806 F.3d 1356, 1361 (Fed. Cir. 2015). This Court therefore concludes

  that no construction is necessary and declines to add Plaintiff’s proposed limitation to the claim

  term.




  10
    Nor is it appropriate to take a single statement made during prosecution of a parent application to restrict the claims
  of a child patent. See Verizon Servs., 503 F.3d at 1306 (Fed. Cir. 2007) (“To operate as a disclaimer, the statement in
  the prosecution history must be clear and unambiguous, and constitute a clear disavowal of scope.” (citation omitted)).
  Thus, a statement from the applicant during prosecution of the ’348 Patent’s parent application—that “the present
  invention surprisingly discovered that maintaining mifepristone serum levels above 1300 ng/mL provide[s] an
  effective treatment”—is not sufficient to add a temporal limitation to the disputed claim term. (See D.E. 116 at 8–9.)



                                                             7
Case 2:18-cv-03632-SDW-LDW Document 152 Filed 06/23/20 Page 8 of 10 PageID: 2638



          B.      The ’495 Patent

         “a method of concurrently treating Cushing’s syndrome and differentially diagnosing
               adrenocorticotropic hormone (ACTH)-dependent Cushing’s syndrome”

   “a method of concurrently treating Cushing’s syndrome and obtaining a measurement indicative
       of differential diagnosis of adrenocorticotropic hormone (ACTH)-dependent Cushing’s
                                              syndrome”

   Plaintiff’s Proposed                Defendant’s Proposed                Court’s Constructions
   Constructions                       Constructions
   “a method of concurrently           Plain and ordinary meaning; no      Plain and ordinary meaning; no
   treating Cushing syndrome and       construction required.              construction required.
   [differentially diagnosing
   adrenocorticotropic hormone         Alternatively, plain and ordinary
   (ACTH)-dependent Cushing’s          meaning, which is: “a method of
   syndrome / obtaining a              concurrently treating Cushing’s
   measurement indicative of           syndrome and [distinguishing
   differential diagnosis of           between different types of
   adrenocorticotropic hormone         ACTH-dependent Cushing’s
   (ACTH)-dependent Cushing’s          syndrome / obtaining a
   syndrome] in order to               measurement to distinguish
   recommend transphenoidal            between different types of
   surgery or appropriate imaging      ACTH-dependent Cushing’s
   to identify source of the ectopic   syndrome]”
   ACTH secretion”


          One subtype of endogenous Cushing’s syndrome is ACTH-dependent Cushing’s

  syndrome, which is characterized by the excessive secretion of adrenocorticotropic hormone, or

  ACTH, which causes the adrenal glands to produce excess cortisol. (’495 Patent at 1:23–24, 2:24–

  29.) The ’495 Patent discloses a method to differentially diagnose (i.e., distinguish) between two

  types of ACTH-dependent Cushing’s syndrome: Cushing’s Disease, which is caused by an ACTH-

  secreting tumor in the pituitary gland, and ectopic ACTH syndrome, which is caused by an ACTH-

  secreting tumor outside the pituitary gland. (Id. at 2:30–35, 15:64–67.)

          The ’495 Patent contains two independent claims, and the parties dispute whether the

  preambles of these claims should be given their plain and ordinary meaning or be restricted to a

  particular purpose: “in order to recommend transphenoidal surgery or appropriate imaging to




                                                      8
Case 2:18-cv-03632-SDW-LDW Document 152 Filed 06/23/20 Page 9 of 10 PageID: 2639



  identify source of the ectopic ACTH secretion.” (D.E. 114 at 7–8; D.E. 116 at 11–12.) 11 Although

  the terms’ plain language does not include a restriction as to purpose, Plaintiff argues that such a

  restriction is supported by the patent’s specification. (D.E. 116 at 12–14.) This Court disagrees.

             Plaintiff points to one sentence from the ’495 Patent to support its argument that the

  purpose of the differential diagnosis is to recommend transphenoidal surgery (in the case of

  Cushing’s Disease) or appropriate imaging (in the case of ectopic ACTH syndrome). (D.E. 116 at

  13 (quoting ’495 Patent at 2:35–39 (“Correct differential diagnosis between the Cushing Disease

  and ectopic ACTH syndrome is important for endocrinologists to recommend transphenoidal

  surgery or appropriate imaging to identify [the] source of the ectopic ACTH secretion.”)).)

             As discussed in connection with the ’348 Patent, although an invention’s “purpose” can

  guide claim construction, “courts must not import limitations into the claims from the

  specification. . . . unless the patentee has demonstrated a clear intention to limit the claim scope

  using words or expressions of manifest exc[lus]ion or restriction.” Trading Techs., 595 F.3d at

  1352 (internal quotation marks and citations omitted). Plaintiff’s cited sentence does not rise to

  the level of manifest exclusion or restriction. The sentence on its face states that recommending

  surgery or imaging is an “important” purpose of differential diagnosis, not that it is the only

  purpose. Nothing in the specification or claim language restricts the claims from encompassing

  differential diagnosis for the purpose of recommending other treatment options. See Arlington

  Indus., Inc. v. Bridgeport Fittings, Inc., 632 F.3d 1246, 1256 (Fed. Cir. 2011) (“Where a

  specification does not require a limitation, that limitation should not be read from the specification

  into the claims.” (citation and quotations marks omitted)). This Court will therefore give the

  disputed terms their plain and ordinary meanings. See Warner Chilcott Co. v. Mylan Inc., Civ.


  11
       Transphenoidal surgery is a type of surgery used to remove tumors of the pituitary gland. (D.E. 116 at 11 n.6.)



                                                              9
Case 2:18-cv-03632-SDW-LDW Document 152 Filed 06/23/20 Page 10 of 10 PageID: 2640



   No. 11-6844, 2013 WL 3336872, at *3 (D.N.J. July 2, 2013) (giving a disputed claim term its plain

   and ordinary meaning where neither party could establish that construction was “necessary”).

   IV.    CONCLUSION

          For the reasons stated above, this Court construes the disputed claims as set forth in this

   Opinion. An appropriate order follows.


                                                           s/ Susan D. Wigenton
                                                           Susan D. Wigenton, U.S.D.J.


   Orig: Clerk
   cc:   Leda Dunn Wettre, U.S.M.J.
         Parties




                                                  10
